t c summary opinion united_states tax_court florence c blankson petitioner v commissioner of internal revenue respondent docket no 10845-00s filed date florence c blankson pro_se nina p ching for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority in separate notices of deficiency respondent determined the following deficiencies in federal income taxes and penalties against petitioner and her husband moses a blankson for the years indicated year deficiency sec_6662 penalty dollar_figure dollar_figure big_number big_number big_number big_number big_number after concessions ’ the issues for decision are whether assessment or collection of the deficiency and penalty with regard to one of the notices of deficiency for the and tax years petitioner and her husband mr blankson filed a petition with this court in docket no at the time the petition was filed petitioner had a pending bankruptcy proceeding on motion by respondent petitioner was dismissed from the case for lack of jurisdiction mr blankson remained in the case and later conceded the deficiencies and penalties for the years and thereafter respondent issued a notice_of_deficiency to petitioner and mr blankson for the and tax years about that time petitioner’s bankruptcy proceeding was concluded and petitioner timely filed a petition with respect to both notices of deficiency for the years and mr blankson did not petition the court with respect to the and notice_of_deficiency at trial petitioner conceded a dependency_exemption deduction for her son samuel for respondent conceded his determination that petitioner failed to report a dollar_figure taxable_distribution for and dollar_figure in wage and salary income for for is barred by the statute_of_limitations under sec_6501 whether petitioner is entitled to various schedule a itemized_deductions and schedule c profit or loss from business deductions in excess of amounts allowed by respondent for through whether petitioner is entitled to charitable_contribution deductions under sec_170 in excess of amounts allowed by respondent for and whether petitioner is entitled to a trade_or_business loss deduction under sec_165 for whether petitioner is entitled to a dependency_exemption deduction for her sister under sec_151 for and whether petitioner is entitled to a child_care_credit under sec_21 for and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for through inclusive ’ some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof in a supplemental posttrial brief petitioner argued that her tax_liability should have been included in her bankruptcy proceeding the court construes that as an argument that this court has no jurisdiction over her tax_liability and that such jurisdiction should be in the bankruptcy court the court rejects such argument although this court lacks jurisdiction as to whether a tax_liability has been discharged in bankruptcy this court nevertheless has jurisdiction to determine the amount of the deficiency 94_tc_1 75_tc_389 petitioner’s legal residence at the time the petition was filed was atlanta georgia petitioner is married to moses blankson the blanksons emigrated to the united_states from ghana west africa petitioner is a registered nurse with a nursing degree from cambridge university in england her husband mr blankson was a financial analyst and accountant for a bank during the years at issue and also held a second job petitioner and mr blankson have four children samuel born in rosemary born in melissa born in and clara born in during the years through petitioner was employed as a salaried nurse by the atlanta georgia public school system during the school year petitioner was also engaged in a self- employed activity as a critical care nurse for coronary care patients for which she was paid_by the hour petitioner performed critical care services on weekends holidays and some week nights during the school year and full time during the summer months in petitioner incurred child care expenses for her youngest child clara who was then years old the care was provided during evenings when petitioner and mr blankson worked night shifts petitioner claimed a dollar_figure credit on her return for child care expenses of dollar_figure paid to kuddle korner the care provider was paid in cash and the total expense reported was based on a cost of dollar_figure per week petitioner did not present any written documentation from kuddle korner the care provider although she allegedly showed a letter from a mrs mankle to the examining agent who questioned the expense respondent allowed a child_care_credit for and but disallowed the credit for for lack of substantiation petitioner has a younger sister cecilia ofori ms ofori who is handicapped resided with petitioner during and while attending a trade school ms ofori wa sec_29 or sec_30 years old during that time and had come to the united_states from ghana petitioner contends that she paid all of ms ofori’s expenses in cash during that period including tuition books clothing school supplies and medicine petitioner also claims to have provided ms ofori’s board and lodging ms ofori was not employed had no income and did not receive any government grants food stamps or welfare benefits petitioner did not receive financial support from any other sources or family members for the support of ms ofori petitioner claimed a dependency_exemption deduction for ms ofori for and but incorrectly listed as ms ofori’s a social_security_number that was the social_security_number of one of petitioner’s daughters respondent disallowed the exemption for ms ofori petitioner never provided a correct social_security_number for her sister who moved back to ghana in the only evidence presented by petitioner in support of her entitlement to the dependency_exemption deduction was an insurance profile from a revco pharmacy in atlanta which revealed that ms ofori wa sec_30 years old during the tax_year and that a total of dollar_figure was paid on five occasions for medication for ms ofori during petitioner performed her critical care nursing in hospital intensive care or coronary care units and occasionally in homes the hospitals were located various distances from atlanta in rockdale county henry county and savannah georgia petitioner generally used a jaguar automobile that she acquired in to travel to the long-distance hospital jobs for her school nurse job or for nearby critical care nursing jobs she used a smaller automobile she had some records of expenses pertaining to a toyota corolla and a acura vigor in addition to the jaguar although she claimed to have kept records of her mileage for the agencies for which she worked she did not produce such records at trial petitioner maintained and offered into evidence some expense records of insurance premiums and automobile maintenance_expenses in the form of duplicate and canceled checks however these records did not chronicle petitioner’s vehicle expenses with respect to these automobiles petitioner did not maintain a log reflecting the days times places and purposes for which she used her vehicles on her federal_income_tax returns for the years at issue petitioner claimed deductions for expenses relating to her employment as a nurse on schedule a with respect to her self- employed activity as a critical care nurse petitioner claimed expenses relating to that activity on schedule c in the notices of deficiency respondent made some adjustments shifting some of the expenses between the schedules a and c and additionally disallowing some of the expenses petitioner’s objections are directed to the disallowed expenses rather than the shifting of expenses between the two schedules in petitioner’s acura automobile was damaged in an accident while it was being repaired she drove a rented car provided by her insurance_company the rental car was stolen along with equipment in the car that petitioner used in her critical care nursing activity the loss of the equipment was not covered by insurance petitioner claimed a casualty_loss deduction of dollar_figure on her income_tax return schedule casualty_loss pursuant to sec_165 but realized no tax_benefit because the amount claimed was less than percent of her adjusted_gross_income sec_165 petitioner presented a list of the stolen equipment at trial which she valued at dollar_figure she presented no evidence to substantiate the amounts petitioner claimed charitable_contributions deductions in the years at issue for petitioner claimed a deduction for contributions of dollar_figure by cash or check and dollar_figure by other than cash or check respondent allowed dollar_figure and disallowed the remainder for lack of substantiation for petitioner claimed a deduction for contributions of dollar_figure by cash or check and dollar_figure by other than cash or check respondent allowed dollar_figure and disallowed the remainder for petitioner claimed a deduction for contributions of dollar_figure by cash or check respondent allowed dollar_figure and disallowed the remainder petitioner acknowledged that some of the donated items were to individuals and not to recognized charitable organizations for example petitioner donated a television to a handicapped child other than her testimony petitioner presented no evidence at petitioner’s list consisted of the following items thermometer digital dollar_figure fiber opticoloscope opthalmoscope set dollar_figure beltone audio scout audiometer dollar_figure with an x next to this item on the list scale dollar_figure hemoglobin photometer dollar_figure hemoglobin curettes dollar_figure heavy duty tote-a- chart carrier dollar_figure uso sticks dollar_figure two blood pressure kits dollar_figure each cardiac stethoscope dollar_figure fan dollar_figure completely stocked first aid kit dollar_figure clinic supplies dollar_figure the list gives a total of dollar_figure with an offset of dollar_figure without explanation for a net amount of dollar_figure the court notes petitioner's figures do not add up correctly see discussion of the substantive issue infra trial to substantiate the charitable_contributions that were disallowed by respondent petitioner and mr blankson filed joint income_tax returns prepared by a return preparer for the years at issue in date the blanksons and respondent executed irs form_872 consent to extend the time to assess tax for in that consent the period of limitations for was extended from date to date the first issue is whether respondent is barred by the statute_of_limitations under sec_6501 from pursuing the deficiency against petitioner for the commissioner is generally required to assess taxes within years after the due_date of the return sec_6501 however the taxpayer and the commissioner may extend the period of limitations by written_agreement sec_6501 petitioner entered into a valid written_agreement with respondent to extend the statutory period for the year to date respondent issued the statutory notice with regard to on date well within the period agreed to by the parties sec_6213 petitioner thereafter filed for bankruptcy bankruptcy law prohibits debtors with federal tax_liabilities from petitioning this court until the earlier of the closing of the case the dismissal of the case or the granting of a discharge u s c sec_362 c -- - petitioner petitioned this court timely with respect to upon conclusion of her bankruptcy proceeding sec_6213 respondent acted within the prescribed limitations_period and therefore is sustained on this issue the second issue is whether petitioner is entitled to various schedule a and schedule c deductions in excess of amounts allowed by respondent in the notices of deficiency deductions are a matter of legislative grace 503_us_79 petitioner bears the burden_of_proof to present adequate documentation to support the deductions claimed on her returns rule 290_us_111 it is also petitioner’s responsibility to maintain records sufficient to enable respondent to determine her correct_tax liability sec_6001 sec_1_6001-1 income_tax regs 116_tc_438 the taxpayer must substantiate both the amount and purpose of the claimed deductions higbee v commissioner supra sec_7491 under certain circumstances places the burden of production on the commissioner with respect to a taxpayer’s liability for taxes penalties and additions to tax in court proceedings arising in connection with examinations commencing after date in this case petitioner does not contend nor is there evidence that the examination of her returns commenced after date or that sec_7491 is applicable sec_162 allows a deduction for ordinary and necessary expenses that are paid_or_incurred during the taxable_year in carrying on a trade of business sec_162 308_us_488 a trade_or_business includes the trade_or_business of being an employee 91_tc_352 as noted earlier petitioner was engaged during the years at issue both as an employee and as a self-employed_person some of the deductions claimed on her returns related to employee business_expenses schedule a and others related to her self- employment activity schedule c respondent reallocated some of the expenses between petitioner’s two activities a determination that petitioner does not challenge other expenses were disallowed for lack of substantiation which petitioner does challenge with respect to those expenses the court notes that petitioner did not maintain books_and_records to chronicle her income and expenses nor did she maintain logs on the uses of her vehicles in her activities she presented at trial receipts and copies of checks purportedly to substantiate expenses she incurred however those receipts do not establish to the court’s satisfaction a substantiation of expenses_incurred in any amounts greater than the amounts allowed by respondent in the notices of deficiency with one exception discussed below some of the evidence presented appeared to be for personal expenses which are not deductible under sec_262 as to the documentation that represented business_expenses petitioner failed to establish that the receipts that related to deductible expenses were not already allowed in the notices of deficiency by respondent consequently for the years and the court sustains respondent on the disallowed schedule a and schedule c expenses petitioner’s critical care nursing activity for and needs to be considered separately for the following reason the parties stipulated that petitioner earned only w-2_wages during and which implicitly suggests that petitioner did not earn any income in her self-employed critical care nursing activity during these years in the notices of deficiency respondent did not allow or concede any deductions for trade_or_business_expenses for this activity for and nonetheless in spite of the stipulation referred to petitioner reported gross_receipts of dollar_figure and dollar_figure respectively for and on schedule c of her returns for those years in connection with her critical care nursing activity in the notices of deficiency these income amounts were not removed and all of the claimed expenses were disallowed the court concludes that the stipulation of the parties on this issue is in error since petitioner did earn gross_income during and from her critical care nursing activity ’ petitioner therefore is entitled to an allowance of expenses for these years relating to her self-employment activity pursuant to 39_f2d_540 2d cir the court allows petitioner expense deductions of dollar_figure and dollar_figure respectively for and for her critical care nursing activity in approximately the same proportions allowed by respondent for and the third issue is whether petitioner is entitled to charitable_contribution deductions in excess of amounts allowed by respondent sec_170 allows a deduction for charitable_contributions during the taxable_year if verified as provided in the regulations sec_170 the term charitable_contribution includes a contribution or gift to a corporation trust or community chest fund or foundation with certain provisos sec_170 for example the recipient organization must have been created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states sec_170 a it must be organized and operated exclusively for religious charitable scientific the court is not bound by stipulations of fact that appear contrary to the facts disclosed by the record 115_tc_135 citing rule e 994_f2d_1542 11th cir affg tcmemo_1991_636 66_tc_312 literary educational or other specifically enumerated purposes sec_170 b the contribution or gift is deductible only if it is to be used within the united_states or any of its possessions exclusively for those purposes sec_170 further no part of the net_earnings of a qualified_organization may inure to the benefit of any private_shareholder_or_individual sec_170 c the charitable_contributions deduction is subject_to certain substantiation requirements sec_170 no deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the qualified donee organization sec_170 a the standards for record keeping and return requirements for deductions for charitable_contributions are set forth in sec_1_170a-13 income_tax regs petitioner did not establish at trial that she is entitled to charitable_contribution deductions in excess of the amounts allowed by respondent donations she made to individuals do not gualify for the deduction due to the applicable restrictions on qualified donee organizations sec_170 respondent allowed those contributions that were properly substantiated and the court declines to allow any additional_amounts respondent is sustained on this issue -- - the fourth issue is whether petitioner is entitled to a trade_or_business loss deduction for for the medical equipment that was stolen from her rental vehicle sec_165 allows as a deduction any loss sustained by a taxpayer during the taxable_year that is not_compensated_for_by_insurance_or_otherwise theft losses to individuals are allowable as a deduction under sec_165 theft losses are treated as having been sustained during the taxable_year in which the taxpayer discovers the loss sec_165 in any taxable_year personal casualty losses are generally allowed only to the extent the losses from each casualty exceed dollar_figure and exceed percent of the adjusted_gross_income of the individual sec_165 h however sec_165 does not apply here because the court is satisfied that the claimed loss arose in connection with petitioner’s trade_or_business the proper measure of a casualty_loss is the difference between the fair_market_value of the property before the casualty and its fair_market_value immediately after the casualty but not exceeding its adjusted_basis 305_us_468 a71 46_tc_751 sec_1_165-7 c income_tax regs where the casualty_loss is the result of theft the fair_market_value of the property immediately after the theft is zero sec_1 e income_tax regs the court is satisfied from the record -- - that petitioner sustained a theft_loss of medical equipment used by her in her critical care nursing activity during she claimed a loss of dollar_figure on her income_tax return but presented no evidence to substantiate that amount at trial she presented a list of the equipment totaling dollar_figure which was not substantiated on this record pursuant to cohan v commissioner supra the court allows petitioner a theft_loss deduction of dollar_figure for since the theft involved property used in petitioner’s trade_or_business the amount of the loss is not subject_to the limitation provisions of sec_165 sec_165 the fifth issue is whether petitioner is entitled toa claimed dependency_exemption deduction for her sister cecilia ofori for and ms ofori was reported as a dependent on petitioner’s return using an incorrect social_security_number a correct social_security_number was never provided sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain sec_15l1 e which was enacted on date as part of the small_business job protection act of publaw_104_188 sec a 110_stat_1853 expressly denies a dependency_exemption with respect to an individual unless the social_security_number for such individual is provided on the return claiming the exemption however this section is applicable to all tax returns due after date and thus is not applicable to the years at issue individuals including a brother or sister of the taxpayer over half of whose support was received from the taxpayer during the taxable_year the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the term dependent does not include any individual who is not a citizen or national of the united_states unless such individual is a resident_of_the_united_states or of a country contiguous to the united_states sec_152 b the regulations under sec_152 do not define the term resident_of_the_united_states but sec_1_871-1 income_tax regs and sections following contain provisions relating to the residence of alien individuals for purposes of the income_tax sec_1_871-2 income_tax regs specifies to determine the residence of aliens for taxable years beginning after date see sec_7701 and sections b -1 through b -9 of this chapter sec_7701 b a defines the term resident_alien as follows an alien individual shall be treated as a resident_of_the_united_states with respect to any calendar_year if and only if such individual meets the requirements of clause i or lawfully admitted for permanent residence --such individual is a lawful permanent resident_of_the_united_states at any time during such calendar_year - substantial_presence_test --such individual meets the substantial_presence_test of paragraph first_year_election --such individual makes the election provided in paragraph petitioner presented no evidence to establish or therefore the question is whether ms ofori meets the substantial_presence_test under substantial presence is defined in sec_7701 and its accompanying regulation sec_301 b -l c proced admin regs in general an individual meets the substantial_presence_test if such individual was present in the united_states on at least days during the calendar_year and ii the sum of the number of days on which such individual was present in the united_states during the current_year and the preceding calendar years when multiplied by the applicable multiplier equals or exceed sec_183 days sec_7701 a sec_7701 b d then provides an individual shall not be treated as being present in the united_states on any day if-- 1i such individual is an exempt_individual for such day an individual is an exempt_individual for any day if for such day such individual is a student sec_7701 a the term student means any individual who is temporarily present in the united_states either i under sec_101 f or m of the immigration and nationality act ch 66_stat_163 or ii sec_101 j or q of the same act and who substantially complies with the requirements of being admitted sec_7701 b d sec_301 b - proced admin regs petitioner did not establish that her sister became a resident_of_the_united_states in or under the foregoing standards no evidence or argument was presented on ms ofori’s status as a legal resident how many days she was present in the united_states during those years or whether she was an exempt_individual ms ofori attended vocational school but on this record whether she met the definition of student was not established further the only evidence presented of petitioner’s support costs with respect to ms ofori was a record from a pharmacy all that is known is that ms ofori a grown woman who was not a u s citizen resided with petitioner while attending trade school and later returned to her home in ghana ms ofori by reason of her alienage is legally presumed to be a nonresident for purposes of the income_tax and that presumption has not been rebutted sec_1_871-4 income_tax regs for the foregoing reasons the court holds that petitioner is not entitled to a dependency_exemption deduction for her sister for and the sixth issue is whether petitioner is entitled to a child care expense credit under sec_21 for with respect to her daughter clara sec_21 generally provides for a credit against the tax to any individual who maintains a household that - - includes as a member one or more qualifying individuals the term qualifying_individual under sec_21 includes a dependent of the taxpayer under age with respect to whom the taxpayer is entitled to a dependency_deduction under sec_151 the allowable credit under sec_21 is based upon employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses_incurred for the care of a qualifying_individual respondent does not dispute that petitioner’s daughter was a qualifying_individual under sec_21 or that petitioner’s payments to kuddle korner if actually paid were employment related under sec_21 respondent contends however that petitioner failed to substantiate payments made during for the care of clara while petitioner and her husband were working petitioner claimed the expenses paid to kuddle korner and provided identifying information with respect to that service provider on her return pursuant to sec_21 petitioner did not substantiate these child care expenses with written records but testified credibly about the expense see sec_1 44a-1 e income_tax regs taxpayer must substantiate credit by adequate_records or other_sufficient_evidence the court is satisfied from the record that petitioner did incur child care expenses with respect to a qualifying_individual her daughter clara in the absence of adequate substantiation this --- - court may if convinced by the evidence estimate the amount of deductible expenses_incurred 39_f2d_540 2d cir on this record the court holds that petitioner paid child care expenses of dollar_figure for she is therefore entitled to a child_care_credit for based upon the applicable_percentage allowable under sec_21 the final issue is whether petitioner is liable for the accuracy-related_penalties under sec_6662 for the years at issue sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 disregard consists of any careless reckless or intentional disregard id the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 treasury regulations further provide that negligence includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return failure to keep books_and_records or failure to substantiate items properly sec_1 -- - b income_tax regs a return position that has a reasonable basis as defined in the regulation is not attributable to negligence id an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 ’ whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances on a case-by- case basis see stubblefield v commissioner tcmemo_1996_ sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters but the taxpayer must take reasonable steps to determine the law and to comply with it 99_tc_202 the most important factor is the extent of the taxpayer’s effort to assess the proper tax this section may provide relief even if a return position does not satisfy the reasonable basis standard sec_1_6662-3 income_tax regs - - liability stubblefield v commissioner supra sec_1 b income_tax regs petitioner took the position that she should be relieved of the sec_6662 penalties due to reliance on her income_tax_return_preparer in general taxpayers are dutybound to file complete and accurate tax returns 469_us_241 they may not avoid this duty simply by relying on a return preparer id thus blind reliance ona return preparer is not a defense to negligence and taxpayers are required to review their return before signing it 88_tc_654 petitioner did not convince the court that she acted with reasonable_cause and in good_faith she presented no evidence of having taken reasonable steps to determine the law and to comply with it regarding the various issues of her case her lack of substantiation on these issues supports the imposition of a penalty and the bare argument of having relied on a return preparer is unpersuasive petitioner is therefore liable for the sec_6662 penalties for the years in question respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
